Case: 11-70010     Document: 00511707653         Page: 1     Date Filed: 12/27/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        December 27, 2011

                                       No. 11-70010                        Lyle W. Cayce
                                                                                Clerk

BOBBY LEE HINES,

                                                  Petitioner–Appellant
v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                  Respondent–Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:06-CV-320


Before KING, BENAVIDES, and ELROD, Circuit Judges.
KING, Circuit Judge:*
        Bobby Lee Hines was convicted of capital murder in a jury trial in Texas
and sentenced to death. The Texas Court of Criminal Appeals affirmed his
conviction and sentence on direct appeal, and Hines unsuccessfully sought both
state and federal habeas relief. Hines now seeks a certificate of appealability
pursuant to 28 U.S.C. § 2253 to challenge the district court’s denial of successive
habeas relief, arguing, under Atkins v. Virginia, 536 U.S. 304 (2002), that he


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-70010       Document: 00511707653        Page: 2   Date Filed: 12/27/2011



                                      No. 11-70010

cannot be executed because he is mentally retarded. We hold that reasonable
jurists could not debate the district court’s conclusion that Hines has failed to
show that he is ineligible for a death sentence under Atkins. Accordingly, we
DENY his request for a certificate of appealability.
              I. FACTUAL AND PROCEDURAL BACKGROUND
      Petitioner–Appellant Bobby Lee Hines (“Hines”)1 was convicted of capital
murder on March 19, 1992, and sentenced to death. The Texas Court of
Criminal Appeals (“CCA”) rejected his direct appeal in May 1995. See Hines v.
State, No. 71,442 (Tex. Crim. App. May 10, 1995) (unpublished). His initial state
habeas appeal was also denied by the CCA. Ex parte Hines, No. 40,347-01 (Tex.
Crim. App. 1999) (unpublished). The district court denied Hines’s initial federal
habeas appeal, see Hines v. Cockrell, No. 3:99–CV–0575–G, 2002 WL 108301
(N.D. Tex. Jan. 22, 2002), and this court subsequently denied his request for a
Certificate of Appealability (“COA”), see Hines v. Cockrell, 57 F. App’x 210, 2002
WL 31956173, at *7 (5th Cir. Dec. 31, 2002), cert. denied Hines v. Dretke, 540
U.S. 827 (2003).
      After this initial round of appeals by Hines, the Supreme Court decided
Atkins v. Virginia, 536 U.S. 304 (2002), on June 20, 2002, in which it held that
the execution of the mentally retarded violated the Eighth Amendment. Id. at
320–21. Shortly before his scheduled execution date of December 11, 2003,
Hines filed in state court another application for a writ of habeas corpus,
asserting that he is mentally retarded and therefore could not be executed
pursuant to Atkins. After finding that Hines met the requirements for a
subsequent writ application, the CCA stayed Hines’s execution pending review
of his Atkins claim. Ex parte Hines, No. 40,347-02 (Tex. Crim. App. Dec. 9,
2003).


      1
          We refer to Respondent–Appellee as “the State.”

                                             2
   Case: 11-70010    Document: 00511707653      Page: 3    Date Filed: 12/27/2011



                                  No. 11-70010

      Hines filed supplemental briefs and attached multiple exhibits and
affidavits to support his claim in the state court. The State responded with its
own briefs and evidence. The trial court reviewed this new evidence, but did not
hold a live evidentiary hearing. The trial court entered detailed findings of fact
and conclusions of law holding that Hines is not mentally retarded and
therefore eligible for the death penalty.       Ex parte Bobby Lee Hines, No.
W91-21411-I(B), at 54, ¶ 246–51 (June 23, 2005). The CCA adopted the trial
court’s findings and conclusions, and denied Hines habeas relief. Ex parte Bobby
Lee Hines, WR-40,347-02, 2005 WL 3119030 (Tex. Crim. App. Nov. 23, 2005).
      Hines then applied for and received authorization from this court to file
a successive habeas corpus application in the district court. In re Hines, No. 05-
11342 (5th Cir. Feb. 2, 2006). Hines filed a motion for an evidentiary hearing,
which was granted, and the magistrate judge held a live evidentiary hearing on
August 26 and 27, 2009, to determine whether Hines is mentally retarded.
Following this hearing, the magistrate judge concluded that Hines is not
retarded and recommended that habeas relief be denied. Hines v. Thaler, No.
3:06-cv-00320-G, Findings and Recommendation of the United States Magistrate
Judge (N.D. Tex. Mar. 22, 2010). Over Hines’s objection, the district court
adopted the magistrate judge’s findings and conclusions and denied Hines
habeas relief. Hines v. Thaler, No. 3:06-cv-00320-G, Order Accepting Findings
and Recommendation of the United States Magistrate Judge and Denying a
Certificate of Appealability (N.D. Tex. Aug. 18, 2010). After a second, and
explicitly de novo, review of the record, the district court also rejected Hines’s
Rule 59(e) motion to alter its judgment. Hines v. Thaler, No. 3:06-cv-00320-G,
Memorandum Opinion and Order (N.D. Tex. Apr. 4, 2011).
      Hines now seeks a COA in order to appeal the district court’s decision not
to grant him habeas relief on Atkins grounds. In determining whether Hines is
entitled to a COA, inter alia, we analyze what level of deference the district court

                                         3
     Case: 11-70010   Document: 00511707653     Page: 4   Date Filed: 12/27/2011



                                  No. 11-70010

should have applied to the state court’s determination of Hines’s Atkins claim.
                                II. DISCUSSION
A.      Standard of Review
        As Hines filed his federal habeas petition in 2003, his request for a COA
is governed by the Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”). See 28 U.S.C. § 2253. In order to appeal, Hines must first obtain a
COA, which is a jurisdictional prerequisite to our ability to review the district
court’s dismissal of a habeas petition and denial of relief.           28 U.S.C.
§ 2253(c)(1)(A); Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003). A COA can
be granted “only if the applicant has made a substantial showing of the denial
of a constitutional right.” 28 U.S.C. § 2253(c)(2). “Where a district court has
rejected the constitutional claims on the merits, the showing required to satisfy
§ 2253(c) is straightforward: The petitioner must demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional claims
debatable or wrong.”      Slack v. McDaniel, 529 U.S. 473, 484 (2000). This
standard does not necessitate success on the underlying merits of the habeas
claim: “[A] claim can be debatable even though every jurist of reason might
agree, after the COA has been granted and the case has received full
consideration, that petitioner will not prevail.” Miller-El, 537 U.S. at 338. As
Hines faces the death penalty, “‘any doubts as to whether a COA should issue
must be resolved in [Hines’s] favor.’” Foster v. Quarterman, 466 F.3d 359, 364
(5th Cir. 2006) (quoting Hernandez v. Johnson, 213 F.3d 243, 248 (5th Cir.
2000)).
        In assessing whether to grant a COA, we are restricted “to a threshold
inquiry into the underlying merit of [Hines’s] claims.” Miller-El, 537 U.S. at 327.
In essence, we are limited to “an overview of the claims in [Hines’s] habeas
petition and a general assessment of their merits.” Id. at 336. However, we



                                        4
   Case: 11-70010    Document: 00511707653      Page: 5    Date Filed: 12/27/2011



                                  No. 11-70010

carry out this analysis with the understanding that AEDPA normally mandates
deference to the state court’s findings of fact and conclusions of law.
      A federal court “may grant habeas corpus relief to [Hines] only if the state
court’s adjudication of his claim on the merits:
      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or
      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding.”
Rabe v. Thaler, 649 F.3d 305, 308 (5th Cir. 2011) (quoting 28 U.S.C. § 2254(d)).
In interpreting § 2254(d)’s provisions, the Supreme Court has explained that “a
federal habeas court may not issue the writ simply because that court concludes
in its independent judgment that the relevant state-court decision applied
clearly established federal law erroneously or incorrectly.          Rather, that
application [by the state court] must also be unreasonable.” Williams v. Taylor,
529 U.S. 362, 411 (2000) (emphasis added). In light of this admonition, “[a] state
court’s decision is contrary to clearly established federal law if it applies a rule
that contradicts the governing law set forth in Supreme Court cases . . . or if the
state court decide[s] a case differently than the United States Supreme Court
previously decided a case on a set of nearly identical facts.” Jones v. Cain, 600
F.3d 527, 535 (5th Cir. 2010) (internal quotation marks and citations omitted).
Similarly, “[a] state court’s decision involves an unreasonable application of
clearly established federal law if the state court ‘correctly identifies the
governing legal rule but applies it unreasonably to the facts of a particular
prisoner’s case.’” Fields v. Thaler, 588 F.3d 270, 273 (5th Cir. 2009) (quoting
Williams, 529 U.S. at 407–08).
      Recently, the Supreme Court, in Cullen v. Pinholster, 131 S. Ct. 1388, 1398
(2011), made clear that “review under [28 U.S.C.] § 2254(d)(1) is limited to the


                                         5
     Case: 11-70010   Document: 00511707653     Page: 6   Date Filed: 12/27/2011



                                  No. 11-70010

record that was before the state court that adjudicated the claim on the merits.”
Id. at 1398; see also Greene v. Fisher, 132 S. Ct. 38, __ (2011). As the Court
explained, “§ 2254(d)(1) review [should] focus[] on what a state court knew and
did,” Pinholster, 131 S. Ct. at 1399, such that “evidence introduced in federal
court has no bearing on § 2254(d)(1) review.” Id. at 1400; see also Greene, 132
S. Ct. at __ (holding that under § 2254(d)(1), “clearly established Federal law, as
determined by the Supreme Court of the United States” includes only Supreme
Court decisions as of the time of the relevant state-court adjudication on the
merits).
B.      AEDPA Deference and Due Process
        As a preliminary matter, Hines argues that the district court incorrectly
applied AEDPA deference to the state court’s determinations. He contends that,
by deciding his Atkins claim without a live hearing, the state court violated
federal law and that therefore the district court should have reviewed his claim
de novo.
        At the COA stage, we ask “whether the District Court’s application of
AEDPA deference . . . was debatable amongst jurists of reason.” Miller-El, 537
U.S. at 341. As we explained above, AEDPA normally mandates deference to
state court proceedings. Indeed, a habeas petitioner may not raise a claim for
federal habeas relief on the basis of deficiencies in his state habeas proceeding.
See Moore v. Dretke, 369 F.3d 844, 846 (5th Cir. 2004) (per curiam) (“It is
axiomatic that infirmities in state habeas proceedings do not constitute grounds
for federal habeas relief.” (internal quotation marks and citation omitted)).
        Nonetheless, the Supreme Court has clarified that a state court’s
unreasonable application of federal law within the broader context of
adjudicating a defendant’s claim can negate the requirement of AEDPA
deference. See Panetti v. Quarterman, 551 U.S. 930, 953 (2007) (“When a state
court’s adjudication of a claim is dependent on an antecedent unreasonable

                                        6
   Case: 11-70010       Document: 00511707653          Page: 7     Date Filed: 12/27/2011



                                       No. 11-70010

application of federal law, the requirement set forth in § 2254(d)(1) is satisfied.
A federal court must then resolve the claim without the deference AEDPA
otherwise requires.”).2 Such federal law may include due process, as “[e]ven
though Atkins did not specifically mandate any set of procedures, it was decided
against the backdrop of the Supreme Court’s and lower court’s due process
jurisprudence.” Rivera v. Quarterman, 505 F.3d 349, 358 (5th Cir. 2007).
       We applied Panetti’s holding in an Atkins context in both Rivera v.
Quarterman, 505 F.3d 349 (5th Cir. 2007), and Wiley v. Epps, 625 F.3d 199 (5th
Cir. 2010). In Rivera, we concluded that the CCA’s decision that a petitioner had
failed to establish a prima facie case of mental retardation and thus could not
develop his claim further through a hearing, despite a substantial showing of
evidence by petitioner, was an unreasonable application of federal law and left
“our review of petitioner’s underlying incompetency claim . . . unencumbered by
the deference AEDPA normally requires.” Rivera, 505 F.3d at 358 (citing
Panetti, 551 U.S. at 947–48).3           As we explained, Panetti drew on Ford v.
Wainwright, 477 U.S. 399 (1986), and “[u]nder Ford, ‘[o]nce a prisoner seeking
a stay of execution has made a ‘substantial threshold showing of insanity,’ the
protection afforded by procedural due process includes a ‘fair hearing’ in accord
with fundamental fairness.’” Id. (quoting Panetti, 551 U.S. at 949 (quoting Ford,
477 U.S. at 426 (Powell, J., concurring in part and concurring in the judgment))).
In Rivera, the CCA’s failure to provide a prisoner a forum in which to develop his
claim after he made such an evidentiary showing constituted an unreasonable

       2
         In Panetti, the Supreme Court relied on its previous decision in Ford v. Wainwright,
477 U.S. 399 (1986), in which the Court held that defendants who claim ineligibility for the
death penalty because of insanity are entitled to a hearing compliant with due process and
fundamental fairness. See Panetti, 551 U.S. at 949–50 (citing Ford, 477 U.S. at 424–27
(Powell, J., concurring in part and concurring in the judgment)).
       3
         A “prima facie case of mental retardation ‘is simply a sufficient showing of possible
merit to warrant a fuller [exploration] by the district court.’” Wiley, 625 F.3d at 213 (quoting
In re Henderson, 462 F.3d 413, 415 (5th Cir. 2006)) (alteration in original).

                                               7
   Case: 11-70010    Document: 00511707653      Page: 8    Date Filed: 12/27/2011



                                  No. 11-70010

application of clearly established federal law and stripped the state court
proceedings of AEDPA deference. Id. at 357–58, 361.
      We again declined to apply AEDPA deference in Wiley, a habeas appeal
from a Mississippi capital conviction. Wiley, 625 F.3d at 213. In that case, a
prisoner satisfied the specific state law requirements for a prima facie case of
mental retardation under Mississippi law and was therefore entitled to an
evidentiary hearing regarding his Atkins claim. Id. at 206–07 (citing Chase v.
State, 873 So. 2d 1013, 1028–29 (Miss. 2004)). The Mississippi Supreme Court
held in Chase that “[u]pon receiving [a substantial showing of mental
retardation by the petitioner], and any response filed by the State, the trial court
shall provide a reasonable amount of time for testing the defendant for mental
retardation. Thereafter, the trial court shall set a hearing on the motion, and
the matter shall proceed.” Chase, 873 So. 2d at 1029.
      In light of this standard, we found that “the Mississippi Supreme Court’s
decision in Wiley’s case to deny a hearing and decide the mental retardation
question appear[ed] to be an anomaly” and at odds with its own stated
procedures and precedents both prior to and after Wiley’s case. Wiley, 625 F.3d
at 209–11. This inconsistency was a violation of “the core due process concepts
of notice and foreseeability . . . . [as] [t]he state court applied an unexpectedly
more stringent process to Wiley without notice, contrary to its announced
procedure in numerous cases.” Id. at 211 (citations omitted). Accordingly, we
held that the Mississippi Supreme Court unreasonably applied clearly
established federal law by not remanding Wiley’s petition to the trial court for
an evidentiary hearing. Id. at 213 (citing Rivera, 505 F.3d at 357; Panetti, 551
U.S. at 948).
      Hines argues that the district court’s decision to apply AEDPA deference
to the state court’s findings is debatable because our holding in Wiley
necessitated a de novo review of the state court’s determinations—i.e., one

                                         8
   Case: 11-70010    Document: 00511707653      Page: 9    Date Filed: 12/27/2011



                                  No. 11-70010

devoid of AEDPA deference. Hines contends that he presented a prima facie
case of mental retardation to the state court but was denied a live evidentiary
hearing in violation of his due process rights. To make this point, Hines argues
that our decision in Wiley did not turn only on Mississippi’s specific procedures,
but was a broader holding that a state court’s failure to provide an Atkins
hearing after any prima facie showing of mental retardation is a due process
violation.
      We strongly disagree. Hines’s reading of Wiley misapprehends how the
Mississippi Supreme Court violated federal due process when adjudicating
Wiley’s state habeas claim. Our decision in Wiley was based on the fact that
“Wiley presented a prima facie case of mental retardation in his state court
habeas application under the Mississippi standards for an Atkins claim.” Id. at
213 (emphasis added). Indeed, over the course of our opinion, we referred to
multiple Mississippi decisions dealing with Atkins-related procedures, including
the Mississippi Supreme Court’s controlling decision in Chase v. State, 873 So. 2d
1013 (Miss. 2004), which explicitly held that a prima facie showing of mental
retardation establishes a prisoner’s right to an evidentiary hearing. See Wiley,
625 F.3d at 205–13 (citing Chase, 873 So. 2d at 1029–30). Our concern was that
by disregarding its holding in Chase and “adjudicating Wiley’s mental
retardation claim without telling him that it would do so [i.e., by not granting an
evidentiary hearing after Wiley made out a prima facie case of mental
retardation], the state court implicated the core due process concepts of notice
and foreseeability.” Id. at 211 (internal quotation marks and citation omitted).
Put differently, the Mississippi court’s failure to follow its own procedures, which
it applied in similar cases before and after Wiley’s, constituted an “unreasonable
application of federal law [specifically due process], as a predicate for
adjudicating a defendant’s claim, [and] undermine[d] the AEDPA deference
given to the state court adjudication.” Id. at 207 (emphasis added).

                                         9
  Case: 11-70010    Document: 00511707653       Page: 10   Date Filed: 12/27/2011



                                  No. 11-70010

      Hines’s situation is not similar to Wiley’s because Texas law is different
from Mississippi law. Under the Mississippi law at issue in Wiley, a prima facie
case of mental retardation guaranteed a prisoner a live evidentiary hearing. No
such guarantee exists under Texas’s Atkins procedures. At the habeas stage in
Texas courts, Atkins claims are governed by the same procedures as other
habeas claims and there is no explicit requirement for a live evidentiary hearing.
Ex parte Briseño, 135 S.W.3d 1, 7–9 (Tex. Crim. App. 2004); see, e.g., Ex parte
Simpson, 136 S.W.3d 660, 663 (Tex. Crim. App. 2004) (explaining that while “it
is advisable to have a[] [live] evidentiary hearing to determine mental-
retardation claims raised for the first time in post-Atkins habeas applications,
it is not necessary where . . . the habeas applicant relies primarily upon trial
testimony”); see also id. at 663 n.8 (“[D]uring this writ proceeding, both parties
could, and did, present whatever additional evidence they believed supported or
negated the fact of mental retardation. It was only after consulting with the
attorneys that the trial judge determined that a live evidentiary hearing was not
necessary.”). Thus, while a live evidentiary hearing may be recommended in
some Atkins cases in Texas, a thorough presentation of evidence at the state
habeas proceeding can obviate the need for such a hearing.
      The CCA properly explained in reviewing Hines’s case that, under Texas
law, “[w]hile we have said that the better practice is to conduct a live hearing in
cases [such as Hines’s], . . . the evidence before the trial court was extensive and
we did not specify that a live hearing was necessary when we remanded the
case.” Hines, 2005 WL 3119030 at *1 (citation omitted). Unsurprisingly, Hines
can cite no Texas authority to support the proposition that a live evidentiary
hearing is required to adjudicate a habeas Atkins claim, the key requirement
that would be necessary to make his own situation comparable to that of Wiley.
Indeed, the central problem in Wiley—that the Mississippi Supreme Court
behaved inconsistently in Wiley’s case with respect to its own precedents—is

                                        10
  Case: 11-70010      Document: 00511707653        Page: 11    Date Filed: 12/27/2011



                                     No. 11-70010

vitiated in this case because the CCA has specifically labeled Atkins hearings as
“advisable” measures. Simpson, 136 S.W.3d at 663. Accordingly, the decision
of the CCA to decide Hines’s case on the basis of a paper record does not fall
within the ambit of Wiley. Thus, the district court’s decision to apply AEDPA
deference could not be debated among reasonable jurists.
      Hines, however, further urges that Panetti and Rivera, the cases on which
we based our decision in Wiley, demanded of their own force that the district
court review the state court’s decision de novo. Again, he is mistaken. The
petitioner in Panetti made a “substantial threshold showing of insanity,” but was
denied a constitutionally adequate opportunity to make his insanity case, as
required by Ford, in state court. Panetti, 551 U.S. at 949–50. These Ford
requirements “include an opportunity to submit ‘evidence and argument from
the prisoner’s counsel, including expert psychiatric evidence that may differ from
the State’s own psychiatric examination.’” Id. at 950 (quoting Ford, 477 U.S. at
427 (Powell, J., opinion concurring in part and concurring in judgment)).
However, there is no indication that a live hearing, Hines’s key complaint with
regard to the state court’s procedures, is required in an Atkins claim as a matter
of either federal or state law.4
      Likewise, Rivera cannot support Hines’s claim. In that case,the CCA’s
“finding that Rivera had not made a prima facie showing [of mental retardation]
deprived Rivera of the opportunity to develop fully the substance of his claim
before the state courts.” Rivera, 505 F.3d at 357. In light of this, we held that:
      Even though Atkins did not specifically mandate any set of
      procedures, it was decided against the backdrop of the Supreme


      4
        Even the utility of such hearings was questioned by Justice Powell in the insanity
context in Ford. See Ford, 477 U.S. at 426 (“Th[e] combination of factors [involved in
adjudicating insanity] means that ordinary adversarial procedures—complete with live
testimony, cross-examination, and oral argument by counsel—are not necessarily the best
means of arriving at sound, consistent judgments as to a defendant’s sanity.”).

                                           11
     Case: 11-70010   Document: 00511707653     Page: 12   Date Filed: 12/27/2011



                                   No. 11-70010

        Court’s and lower court’s due process jurisprudence. The lesson we
        draw from Panetti is that, where a petitioner has made a prima facie
        showing of retardation as Rivera did, the state court’s failure to
        provide him with the opportunity to develop his claim deprives the
        state court’s decision of the deference normally due.
Id. at 358 (emphasis added and footnote omitted). In contrast, here there is no
indication that the absence of a live hearing at the state court prevented Hines
from developing his mental retardation claim. To the contrary, Hines has had
ample opportunities to develop this claim. Therefore, neither Panetti nor Rivera
provide grounds for debating the district court’s conclusion.
        Our foregoing analysis reveals that reasonable jurists could not debate the
district court’s decision to apply AEDPA deference. Texas state law recommends
but does not require the use of a live hearing in cases such as Hines’s, in which
a substantial evidentiary record suffices to present a mental retardation claim.
Nor was Hines denied an opportunity to develop his claim throughout the course
of the state proceedings. Accordingly, we hold that reasonable jurists could not
disagree with the district court’s application of AEDPA deference to the state
court’s findings and conclusions in Hines’s case.
C.      Hines’s Atkins Claim
        Having determined that reasonable jurists could not debate the district
court’s application of AEDPA deference to the state court’s factual
determinations, we now turn to a “threshold inquiry into the underlying merit
of [Hines’s Atkins] claim[]” to determine whether he is entitled to a COA. Miller-
El, 537 U.S. at 327. We look to see if “jurists of reason could disagree with the
district court’s resolution of [Hines’s] constitutional claims or that jurists could
conclude the issues presented are adequate to deserve encouragement to proceed
further.” Id. Whether Hines is mentally retarded is a question of fact, reviewed
under 28 U.S.C. § 2254(d)(2). Clark v. Quarterman, 457 F.3d 441, 444 (5th Cir.
2006); see also Maldonado v. Thaler, 625 F.3d 229, 236 (5th Cir. 2010). Under


                                         12
  Case: 11-70010        Document: 00511707653         Page: 13      Date Filed: 12/27/2011



                                       No. 11-70010

§ 2254(d)(2), a federal district court may grant habeas relief “only if the state
court’s adjudication of his claim on the merits . . . ‘resulted in a decision that was
based on an unreasonable determination of the facts in light of the evidence
presented in the State court proceeding.’” Rabe, 649 F.3d at 308 (quoting 28
U.S.C. § 2254(d)).5
       In Atkins v. Virginia, 536 U.S. 304 (2002), the Supreme Court held that
the execution of the mentally retarded violates the Eighth Amendment as a cruel
and unusual punishment. Id. at 320–21. However, in its opinion, the Supreme
Court did not offer a specific definition for “mental retardation,” instead opting
to refer to two medical definitions of mental retardation, one from the American
Association on Mental Retardation (“AAMR”)6 and another from the American

       5
        We also note that under AEDPA “a determination of a factual issue made by a State
court shall be presumed to be correct,” such that “[t]he applicant shall have the burden of
rebutting the presumption of correctness by clear and convincing evidence.” 28 U.S.C.
§ 2254(e)(1). The relationship between this provision and § 2254(d)(2) is ambiguous. As this
court has previously explained, “[w]e do not make any pronouncements as to whether the more
deferential standard prescribed in § 2254(e)(1) applies in every case presenting a challenge
under § 2254(d)(2),” a question that the Supreme Court has left open. See Turner v. Epps, 412
F. App’x 696, 700 n.2 (5th Cir. 2011) (citing Wood v. Allen, 130 S. Ct. 841, 848–49 (2010)
(observing, but not resolving, the circuit split among courts regarding the relationship between
§ 2254(d)(2) and § 2254(e)(1))). Below, we hold that reasonable jurists could not debate the
correctness of the district court’s determination that the state court’s adjudication was not
based on an unreasonable determination of the facts. Therefore, we see no need to resolve
which standard—the more rigorous “clear and convincing” or the more lenient “unreasonable
determination”—should govern this case and do not consider this issue further.
       6
           The AAMR defines mental retardation as the following:
       Mental retardation refers to substantial limitations in present functioning. It
       is characterized by significantly subaverage intellectual functioning, existing
       concurrently with related limitations in two or more of the following applicable
       adaptive skill areas: communication, self-care, home living, social skills,
       community use, self-direction, health and safety, functional academics, leisure,
       and work. Mental retardation manifests before age 18.
AMERICAN ASSOCIATION ON MENTAL RETARDATION, MENTAL RETARDATION: DEFINITION,
CLASSIFICATION, AND SYSTEMS OF SUPPORTS 5 (9th ed. 1992).
In 2002, the AAMR modified its definition accordingly:
       Mental retardation is a disability characterized by significant limitations both

                                              13
  Case: 11-70010        Document: 00511707653         Page: 14     Date Filed: 12/27/2011



                                       No. 11-70010

Psychiatric Association (“APA”).7 The Court highlighted three relevant elements
from these clinical definitions: “[M]ental retardation require[s] not only [1]
subaverage intellectual functioning, but also [2] significant limitations in
adaptive skills such as communication, self-care, and self-direction that [3]
became manifest before age 18.” Id. at 318. The Court left ““to the State[s] the
task of developing appropriate ways to enforce the constitutional restriction
upon [their] execution of sentences.’” Id. at 317 (quoting Ford, 477 U.S. 399 at
405, 416–17) (alteration in original).
       Thus, in determining whether Hines merits a COA, we look to Texas’s law
regarding mental retardation. In Texas, the state legislature has failed to
provide a statutory definition for what qualifies as mental retardation in the
wake of Atkins, resulting in the CCA’s crafting of these standards. See Neal v.
State, 256 S.W.3d 264, 271–72 (Tex. Crim. App. 2008); see also Briseño, 135
S.W.3d at 5–13 (establishing a definition of mental retardation under Atkins).
       The CCA defined mental retardation in Briseno as “a disability
characterized by: (1) ‘significantly subaverage’ general intellectual functioning;
(2) accompanied by ‘related’ limitations in adaptive functioning; (3) the onset of



       in intellectual functioning and in adaptive behavior as expressed in conceptual,
       social, and practical adaptive skills. This disability originates before age 18.
AMERICAN ASSOCIATION ON MENTAL RETARDATION, MENTAL RETARDATION: DEFINITION,
CLASSIFICATION, AND SYSTEMS OF SUPPORTS 1 (10th ed. 2002).
       7
           The APA defines mental retardation somewhat similarly:
       The essential feature of Mental Retardation is significantly subaverage general
       intellectual functioning (Criterion A) that is accompanied by significant
       limitations in adaptive functioning in at least two of the following skill areas:
       communication, self-care, home living, social/interpersonal skills, use of
       community resources, self-direction, functional academic skills, work, leisure,
       health, and safety (Criterion B). The onset must occur before age 18 years
       (Criterion C).
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL
DISORDERS 41 (4th ed.2000). This definition is often referred to as the DSM-IV-TR definition.

                                              14
  Case: 11-70010       Document: 00511707653          Page: 15      Date Filed: 12/27/2011



                                       No. 11-70010

which occurs prior to the age of 18.” Briseno, 135 S.W.3d at 7 (footnotes
omitted).8 Importantly, this definition draws on the standard provided for in the
Texas Persons with Mental Retardation Act, which requires that mental
retardation originate during a person’s “developmental period,” prior to their
eighteenth birthday. TEX. HEALTH & SAFETY CODE § 591.003(13) (“‘Mental
retardation’ means significantly subaverage general intellectual functioning that
is concurrent with deficits in adaptive behavior and originates during the
developmental period.”). “Significantly subaverage intellectual functioning is
defined as an IQ of about 70 or below (approximately 2 standard deviations
below the mean).”          Briseno, 135 S.W.3d at 7 n.24 (citation omitted).9
“Impairments in adaptive behavior are defined as significant limitations in an
individual’s effectiveness in meeting the standards of maturation, learning,
personal independence, and/or social responsibility that are expected for his or
her age level and cultural group, as determined by clinical assessment and,
usually, standardized scales.” Id. at 7 n.25 (citation omitted).10 A defendant who
seeks to invoke the affirmative defense of mental retardation bears the burden




       8
         More specifically, the CCA adopted the AAMR definition of mental retardation, as
well as the definition laid out in Texas Health and Safety Code § 591.003(13). See Briseno, 135
S.W.3d at 7.
       9
         This is not an inflexible numerical standard, however: “Psychologists and other
mental health professionals are flexible in their assessment of mental retardation; thus,
sometimes a person whose IQ has tested above 70 may be diagnosed as mentally retarded
while a person whose IQ tests below 70 may not be mentally retarded.” Briseno, 135 S.W.3d
at 7 n.24. The Texas Health and Safety Code has further explained, “‘[s]ubaverage general
intellectual functioning’ refers to measured intelligence on standardized psychometric
instruments of two or more standard deviations below the age-group mean for the tests used.”
TEX. HEALTH & SAFETY CODE § 591.003(20).
       10
          Given that “[t]he adaptive behavior criteria are exceedingly subjective, and
undoubtedly experts will be found to offer opinions on both sides,” the CCA paired this
definition with a list of “evidentiary factors” relevant in identifying a limitation in adaptive
functioning. Briseno, 135 S.W.3d at 8–9. We discuss these in greater depth below.

                                              15
  Case: 11-70010       Document: 00511707653         Page: 16     Date Filed: 12/27/2011



                                      No. 11-70010

of showing that he is mentally retarded by a preponderance of the evidence.
Neal, 256 S.W.3d at 273.
       Hines makes several arguments generally asserting that a preponderance
of the evidence presented to the state court showed that he meets the Texas
criteria for mental retardation.11          First, Hines argues that there was a
preponderance of the evidence showing that he had subaverage intellectual
function before the age of eighteen, including the testimony of his second grade
teacher, evidence that I.Q. tests administered to him prior to the age of eighteen
were invalid and unreliable measures of intelligence, and expert testimony that
on later exams after the age of eighteen Hines was not malingering and gave full
effort. Second, Hines also contends that there was a preponderance of the
evidence that he had adaptive deficits before the age of eighteen, including
testimony from family members about Hines’s behavioral and learning deficits,
as well as evidence that Hines was mostly in special education as a child. We
parse the district court’s review of the evidence presented to the state court in
order to ascertain if reasonable jurists could debate the district court’s
conclusion: Namely, that the state court’s rejection of Hines’s Atkins claim was
not an unreasonable determination of the facts in light of the evidence before it.
       i.     Significantly Subaverage General Intellectual Functioning
       Hines initially presented several pieces of evidence in making his Atkins
claim before the state court: “(1) a handful of records from the Texas Youth
Commission (TYC), Child Protective Services (CPS), and Paris Independent
School District (PISD), affidavits from three family members, a former school
counselor, and a former teacher, (3) and the report of Dr. Wesley E. Profit, Ph.D.,



       11
           Hines also argues that the district court, despite its statements to the contrary,
failed to engage in the de novo review it claims to have carried out when reviewing his Rule
59(e) motion and instead deferred to the state court’s findings. Since we conclude that AEDPA
deference was due to the state court’s findings, we reject his contention.

                                             16
     Case: 11-70010    Document: 00511707653           Page: 17       Date Filed: 12/27/2011



                                        No. 11-70010

J.D.” Ex parte Bobby Lee Hines, No. W91-21511-I(B), at 4, ¶ 9 (June 23, 2005).
These were later supplemented with the affidavit of a co-worker and a report
from another expert, Gilda Kessner, Psy.D., who Hines hired to personally
evaluate him        Id. at 4, ¶ 9–10.12         The district court also considered six
documented I.Q. scores:13

        I.Q. Test                Given By            Date   Hines’s      Score
                                                            Age

 1      Otis-Lennon Mental       PISD                1978   6 years      68
        Ability Test

 2      Otis-Lennon Mental       PISC                1980   7 years      73
        Ability Test

 3      WISC-R                   TYC                 1986   13 years     Verbal – 82
        (Wechsler Intelligence   Diagnostician                           Performance – 112
        Scale for Children –                                             Full Scale – 96
        Revised)

 4      TONI                     TYC                 1989   16 years     87
        (Test of Non-Verbal      Diagnostician
        Intelligence)

 5      Beta-II                  TDCJ                1990   17 or 18     97
        (or Culture Fair         Diagnostician              years
        Intelligence Test)

 6      WAIS-III                 Defense             2004   31 years     Verbal – 69
        (Wechsler Adult          Psychologist                            Performance – 75
        Intelligence Scale)                                              Full Scale – 69
        The state court discounted the evidentiary value of the first two I.Q. tests,
the Otis-Lennon tests from 1978 and 1980. The court found that Otis-Lennon
is a “brief, group-administered, verbal IQ test” used as “screening tool, not a tool
for diagnosing mental retardation.” Id. at 7, ¶ 24. Children from impoverished

        12
           The state court found that both Drs. Profit and Kessner relied on additional
documents that were not submitted to either it or the CCA. Hines, No. W91-21511-I(B), at 4,
¶ 11. The state court found that these documents contained “significant information refuting
[Hines]’s retardation claim,” including the evaluation of two TYC psychologists who concluded
that Hines is not mentally retarded. Id. at 4–5, ¶ 12.
        13
         Other I.Q. scores were apparently destroyed along with other records over the course
of Hines’s education.

                                                17
  Case: 11-70010       Document: 00511707653         Page: 18     Date Filed: 12/27/2011



                                       No. 11-70010

backgrounds with dysfunctional home lives, like Hines, tend to perform worse
on such tests, depressing the scores. Id. at 8–9, ¶ 27–28. The state court found
that more weight should be placed on “individually administered tests, [where]
the administrator focuses attention on the test-taker.” Id. at 8 ¶ 26.
       The only other test score in the record before the state court supporting
Hines’s Atkins claim was the WAIS-III carried out by Dr. Kessner in 2004.
While this is an individually administered test and “well-regarded,” id. at 11,
¶ 39, the state court found several problems with this test as well. First, the
administration of the test occurred within one month of Hines’s consultation
with Dr. Price, potentially resulting in a “practice effect” phenomenon. Id. at 11,
¶ 42. More problematically, however, the test was administered to Hines at age
thirty-one, making it a poor measure of whether he was mentally retarded
during his developmental period, a key requirement for finding mental
retardation under Briseno. Id. at 12, ¶ 43; see also Briseno, 135 S.W.3d. at 6–7.
Third, while there was conflicting evidence as to whether Hines malingered on
the test, the state court did not find Hines’s proffered evidence sufficient to show
that he did not malinger given his strong incentive to do so.                   Hines, No.
W91-21511-I(B), at 12–13, ¶ 44–51. Finally, Hines’s score of 69 was consistent
with a score as low as 64, as well as one as high as 74, with the higher-end score
being above the I.Q. line for mild mental retardation. Id. at 13, ¶ 52.14
       Consequently, the state court found that the WISC-R score of 96, taken
when Hines was thirteen in 1986, was the most persuasive evidence regarding
his alleged mental retardation. Id. at 15, ¶ 59. As an individually administered
and respected test taken by Hines during his developmental period, the WISC-R



       14
         The state court also observed that any deficiencies identified by the WAIS-III result
may have been due to “chronic substance abuse” and “an acquired organic brain dysfunction”
on the part of Hines, rather than mental retardation. Hines, No. W91-21511-I(B), at 14–15,
¶ 53–56.

                                             18
  Case: 11-70010    Document: 00511707653      Page: 19   Date Filed: 12/27/2011



                                  No. 11-70010

score provided credible evidence that “[Hines]’s intellect [was] in the borderline
to average range.” Id. at 15, ¶ 61. The state court rejected Hines’s arguments
that the test was improperly administered, that a practice effect boosted the
score, or that the WISC-R was an outdated test. The court observed that while
the raw data were not available for the test, the availability of individual
component scores, as well as the fact that all the individuals who were involved
in the administration of the test appeared qualified to administer it, refuted the
possibility that it was wrongly administered to Hines. Id. at 16–17, ¶ 65. The
court also found that it was unlikely that Hines had been tested in the six
months prior to taking the WISC-R, resulting in a practice effect that would
boost the score, given that state law requires I.Q. testing only every three years.
Id. at 17, ¶ 66. Moreover, even the boost provided by a practice effect would not
have been sufficient to raise questions about whether Hines was actually
mentally retarded. Id. at 17–18, ¶ 68. The court also found that the evidence
of score inflation due to the WISC-R being outdated was mixed, id. at 18, ¶ 71,
but that in any event, this inflation would only have been around 3.6 points,
leaving Hines’s score “well within the range of borderline to average
intelligence.” Id. at 18–19, ¶ 70–73. Lastly, the court found that any disparities
among the various components of the WISC-R were likely due to the fact that
Hines had a learning disability, something established by both TYC and PISD.
Id. at 19–20, ¶ 74–78. In sum, the court explained, “[a]lthough any number of
factors could account for [Hines]’s poor performances on the Otis Lennon and
WAIS-III tests, . . . there [could] be only one explanation for his elevated
performance on the WISC-R—[Hines] possesses an intellect in the average
range.” Id. at 22, ¶ 86.
      The state court also noted that while the TONI and Beta II tests were
normally group administered, id. at 21, ¶ 82, it was likely that the TONI test
was individually administered to Hines. Id. Observing that the “TONI [test] is

                                        19
  Case: 11-70010    Document: 00511707653       Page: 20   Date Filed: 12/27/2011



                                  No. 11-70010

at least as accepted as the Otis-Lennon test,” id. at 21, ¶ 83, the court found that
these tests were sufficient to lend further confidence to the results of the WISC-
R test. Id. at 20, ¶ 79. Thus, the state court concluded that Hines had failed to
prove by a preponderance of the evidence that he met the first Briseno prong.
Id. at 22, ¶ 88.
      The magistrate judge reviewed the state court’s determination, including
the evidence provided by Hines. Hines, No. 3:06-cv-00320-G, Findings and
Recommendation, at 3. In concluding that Hines failed to manifest significantly
subaverage general intellectual functioning during his developmental period, the
magistrate judge, following the state court, placed particular emphasis on the
results of the WISC-R test that Hines took when he was thirteen in 1986. Id. at
7. The district court also adopted this view, observing that I.Q. tests taken
during a petitioner’s childhood may be given more weight than those conducted
in the shadow of habeas litigation. See Hines, No. 3:06-cv-00320-G, Order, at
9–10; see, e.g., Moore v. Quarterman, 517 F.3d 781, 784 (5th Cir. 2008) (denying
COA under AEDPA deference and explaining that “[w]hile these [I.Q. test]
scores [of 68, 72, 72, 76, 63, and 76] could support a finding of subaverage
intellectual functioning, the scores can also sustain a finding that [petitioner] is
not retarded”).
      Hines attempted to counter this emphasis on the 1986 WISC-R test’s
results by arguing that these results were unreliable and that later test results,
administered well into his conviction and post-conviction litigations in April
2004 and 2009, demonstrate that he is retarded. See Hines, No. 3:06-cv-00320-
G, Order, at 11–12 (reporting April 2004 score of 69 on WAIS-III test and April
2009 scores of 70 on a WAIS-IV test and 71 on a Reynolds test).
      However, as the district court correctly observed, the deferential standard
of AEDPA presumes that state court determinations of fact are correct,
rebuttable only with “clear and convincing evidence,” 28 U.S.C. § 2254(e)(1), and

                                        20
  Case: 11-70010       Document: 00511707653          Page: 21     Date Filed: 12/27/2011



                                       No. 11-70010

that such factual determinations must be “unreasonable,”                          28 U.S.C.
§ 2254(d)(2). In this case, the other evidence presented before the state court
buttressed the validity of the WISC-R test. First, Hines’s WISC-R score was
consistent with other I.Q. test results, including a score of 87 on the TONI test
taken in 1989 when Hines was sixteen and a score of 97 on the Beta-II Test
taken in 1990 when Hines was either seventeen or eighteen. Second, Hines was
able to secure a GED at the age of 17, an indicator of some general intellectual
capacity.15 Third, the state court, which only had before it the WAIS-III result
of 69 from April 2004, could reasonably determine that Hines did not put forth
his best effort on this test, despite conflicting evidence on this issue. See Moore,
517 F.3d at 784 (denying COA because a state court’s finding that a petitioner
is not mentally retarded is not rendered unreasonable simply because “there was
conflicting expert evidence” and a range of I.Q. scores). Finally, as the state
court noted, the WAIS-III result of 69 was not itself determinative of mental
retardation because it could indicate that Hines’s I.Q. reached as high as 74,
outside the range of scores required for a finding of mental retardation under
Briseno.16 See Taylor v. Quarterman, 498 F.3d 306, 307–08 (5th Cir. 2007)
(denying COA where petitioner had received I.Q. test scores of 75, 63, 69, 65, and
71); see also Ex parte Woods, 296 S.W.3d 587, 608 (Tex. Crim. App. 2009) (“Even


       15
         Hines attempted to argue that his GED was procured with the illegitimate aid of a
test administrator, Hines, No. W91-21511-I(B), at 35–37, ¶ 147–58, but the state court found
no persuasive evidence to support this claim. See id.
       16
          We also observe that even if the state court record were supplemented by the hearing
before the federal magistrate judge, it still would not support Hines’s Atkins claim. The later
I.Q. tests submitted by Hines suggesting that he is mentally retarded (April 2009 scores of 70
on a WAIS-IV test and 71 on a Reynolds test), still suffered from the same fundamental defects
as the WAIS-III test. Namely, they begged the question of whether Hines malingered. While
Hines was able to present more evidence at the federal hearing that he did not malinger on
these more recent tests, this was insufficient to persuade either the magistrate judge or the
district court. Moreover, as we will discuss below, these newer tests cannot show that Hines
manifested mental retardation during his developmental period, a necessary component of the
Briseno definition.

                                              21
  Case: 11-70010    Document: 00511707653      Page: 22   Date Filed: 12/27/2011



                                  No. 11-70010

[assuming an I.Q. score range from 63 to 78], a rational trier of fact could find
that applicant’s Full Scale IQ falls above 70.”).
      Given the strength of these evidentiary findings, we hold that reasonable
jurists could not debate the district court’s conclusion that the state court’s
determination that Hines failed to meet the first Briseno prong was not an
unreasonable determination of the facts in light of the evidence before it.
      ii.   Related Limitations in Adaptive Functioning
      While a failure on the first Briseno prong would be sufficient to end
Hines’s Atkins claim, both the state and district courts also rejected the
contention that Hines suffered from deficits in his adaptive functioning due to
mental retardation—the second Briseno prong.        In a thorough analysis, the
state court evaluated all of the evidence provided by both Hines and the State
in light of the seven “evidentiary factors” given in Briseno:
      • Did those who knew the person best during the developmental
      stage—his family, friends, teachers, employers, authorities—think
      he was mentally retarded at that time, and, if so, act in accordance
      with that determination?
      • Has the person formulated plans and carried them through or is
      his conduct impulsive?
      • Does his conduct show leadership or does it show that he is led
      around by others?
      • Is his conduct in response to external stimuli rational and
      appropriate, regardless of whether it is socially acceptable?
      • Does he respond coherently, rationally, and on point to oral or
      written questions or do his responses wander from subject to
      subject?
      • Can the person hide facts or lie effectively in his own or others’
      interests?
      • Putting aside any heinousness or gruesomeness surrounding the
      capital offense, did the commission of that offense require
      forethought, planning, and complex execution of purpose?


                                       22
  Case: 11-70010       Document: 00511707653         Page: 23     Date Filed: 12/27/2011



                                      No. 11-70010

Briseno, 135 S.W.3d at 8–9.
       The state court initially observed that both Drs. Profit and Kessner opined
that Hines suffered from sufficient deficits in his adaptive skills to require a
finding of mental retardation. Hines, No. W91-21511-I(B), at 23, ¶ 91. However,
Dr. Jack Randall Price, Ph.D., an expert retained by the State who personally
interviewed Hines and assessed all relevant records, id. at 5, ¶ 16, disagreed
with their conclusions and opined that Hines’s adaptive behaviors were
inconsistent with those of a retarded person. Id. at 23, ¶ 92. The state court
credited “Dr. Price’s personal and more thorough evaluation of [Hines] and the
pertinent records,” id. at 25, ¶ 101, observing that Dr. Profit never actually
interviewed Hines and that Dr. Kessner’s opinions were based “entirely on the
results of her own, recent testing of him.” Id. at 24, ¶ 94–96, 98.
       The state court also examined the evidence produced by Hines, as well as
countervailing evidence offered by the State, on each of the evidentiary factors.
Regarding the first factor—whether others regarded and treated Hines as
mentally retarded—Hines submitted affidavits from family, friends, and co-
workers of Hines alleging that he was a “slow learner, slow to develop, gullible,
and a concrete thinker.” Id. at 26–27, ¶ 106. The court determined that these
affidavits lacked credibility because prior to Hines’s death sentence, none of the
individuals appeared to regard Hines as mentally retarded or treat him as such.
Id. at 27, ¶ 109. Indeed, testimony at Hines’s murder trial by these same
individuals contradicted Hines’s claim of mental retardation, revealing, for
example, that Hines was “a very good employee . . . . [who] had no problems
doing what he was asked to do . . . .” Id. at 27, ¶ 111.17 Affidavits offered by
Karol Asay, Hines’s second or third grade teacher, and Rachel Braswell, his
school’s counselor from third to fifth grades, were based either on a limited recall

       17
        The state court similarly rejected the probative value of affidavits from other death
row inmates. Hines, No. W91-21511-I(B), at 28–29, ¶ 113–18.

                                             23
  Case: 11-70010    Document: 00511707653     Page: 24    Date Filed: 12/27/2011



                                 No. 11-70010

of encounters with Hines, id. at 29, ¶ 122–23, or contradicted by school records
which failed to demonstrate that Hines was actually retarded, instead describing
him as “learning disabled and emotionally disturbed.”         Id. at 30, ¶ 125.
Affidavits from other educators and school officials further indicated that Hines
was never diagnosed and never regarded as mentally retarded. Id. at 31,
¶129–32. This was further corroborated, the court found, by Hines’s encounters
with the police, CPS, juvenile probation, and TYC. Affidavits and records from
these various organizations revealed no indication that Hines was diagnosed as
mentally retarded or ever regarded as such, instead noting that while Hines may
not have been bright, he was capable of attaining average grades at school and
seeking out help when necessary. See id. at 31–34, ¶ 133–44. Together this
evidence indicated, the trial court found, that Hines was not regarded as
mentally retarded by others.
      The state court also found that the second, third, fourth, and fifth Briseno
evidentiary factors did not indicate that Hines had deficits in adaptive
functioning. For the second factor—whether Hines could develop and carry out
plans—the state court found that the record revealed that Hines was capable of
formulating and executing various plans, including seeking out the authorities
to prevent his father’s abuse, planning and carrying out crimes, and escaping
punishment while on probation. Id. at 37–38, ¶ 163–67. This was coupled with
evidence on the third factor—whether Hines showed leadership—demonstrating
that Hines was not “led around by others,” including the affidavits of CPS
caseworkers and teachers averring that Hines was capable of manipulation and
leading others, as well as acting on his own to protect himself. Id. at 38–42,
¶168–90. On the fourth factor—whether Hines’s conduct was “rational and
appropriate” regardless of whether it was socially acceptable—the state court
found that the record also demonstrated that Hines had “an aptitude for judging
and responding to people and events,” showing some capacity to react rationally

                                       24
  Case: 11-70010     Document: 00511707653       Page: 25    Date Filed: 12/27/2011



                                   No. 11-70010

to the chaotic events of his childhood. Id. at 43–44, ¶ 191–200. The fifth
factor—whether Hines could respond coherently, rationally, and on point to
questions—also indicated to the state court that Hines is not mentally retarded,
as there was evidence that Hines was able to respond to questions from both
investigators and journalists and produce coherent pieces of writing. Id. at
44–48, ¶ 201–17.
      The state court also found that the last two factors further militated
against finding Hines mentally retarded. For the sixth factor—dealing with
whether Hines could hide facts or lie in his own interest—the state court found
that there was broad and consistent evidence that Hines lied frequently and well
when his self-interest demanded it. Id. at 48–49, ¶ 218–24. The state court
further observed that Hines had not confessed to the murder and had, in fact,
resisted custodial interrogation about it, in contrast to other mentally retarded
offenders who inadvertently admit their crimes. Id. at 49 ¶ 225. Indeed, in a
typewritten letter dated February 20, 2005, Hines joked about his mental
retardation defense, writing “WELL WAIT A DAMN MINUTE I’m a returd
remember, can’t blame me . . . . . (smile).” Id. at 49–50, ¶ 226 (errors in original).
These findings dovetail with those probative of the seventh factor—whether the
commission of the offense required forethought, planning, and complex
execution. The nighttime entry to catch his victim unaware and vulnerable, the
obtaining of a key in advance, the taking of a weapon, and the careful eluding
of the police in the wake of the murder all signaled to the state court that
“Hines[’s] conduct showed that he contemplated, designed and improvised the
attack on Ms. Haupt with a degree of skill absent in those of lesser intellect.” Id.
at 50–52, ¶ 233, 236.
      These substantial findings indicated to the state court that Hines suffered
no deficits in adaptive functioning and thus did not meet the second prong of the
Briseno definition. Id. at 54, ¶ 246. The magistrate judge accepted the findings

                                         25
  Case: 11-70010     Document: 00511707653      Page: 26   Date Filed: 12/27/2011



                                  No. 11-70010

of the state court with relatively little comment, other than to note that “[n]o
new evidence regarding [Hines]’s adaptive functioning was presented to this
court at the evidentiary hearing based on his federal writ.”           Hines, No.
3:06-cv-00320-G, Findings and Recommendation, at 12. The district court, in
accepting the magistrate judge’s findings, observed that the depth and detail of
the state court’s findings, as well as the importance of leaving credibility
determinations to the trial court, made clear that Hines did not meet the second
Briseno prong. Hines, No. 3:06-cv-00320-G, Order, at 15–17.
      We agree. There is no indication in the record that the state court’s
determinations of fact were unreasonable. Reasonable jurists could not debate
whether the district court was correct in accepting the state court’s
determinations.
            3.      Onset Before Age 18
      The final Briseno prong is that mental retardation must manifest during
the petitioner’s developmental period. Briseno, 135 S.W.3d. at 7. The state trial
court found that “any deficiency [on Hines’s part] did not commence during
applicant’s developmental period, i.e., before the age of 18,”         Hines, No.
W91-21511-I(B), at 54, ¶ 249, based on its findings regarding the other two
Briseno prongs. The magistrate judge said relatively little on this issue, instead
concluding that “[Hines] ha[d] failed to adduce any evidence . . . that would shed
new light on the Briseno factors. . . . [leaving] no basis for disturbing the state
court’s determination that [Hines] has no corresponding limitations in adaptive
functioning or that any purported deficiency commenced during the
developmental      period.”    Hines,     No.   3:06-cv-00320-G,   Findings    and
Recommendation, at 13. The district court added little to this determination.
Hines, No. 3:06-cv-00320-G, Order, at 14.
      Again, we see no unreasonable determination on the part of the state court
in finding that Hines did not manifest mental retardation before the age of

                                          26
  Case: 11-70010    Document: 00511707653     Page: 27    Date Filed: 12/27/2011



                                  No. 11-70010

eighteen. Consequently, Hines has failed to show that reasonable jurists would
disagree with the district court’s conclusion that state court’s findings were not
unreasonable determinations of fact.
                              III. CONCLUSION
      Hines has failed to persuade any court, federal or state, of his Atkins
claim, and has failed to make a showing sufficient to merit a COA. The state
court’s determination was properly subject to AEDPA deference, and Hines has
failed to show that reasonable jurists could debate whether the district court’s
rejection of his Atkins claim was correct. Accordingly, we DENY Hines’s request
for a COA.




                                       27